 
Exhibit 10.1


Seventh Amendment to the
INX Inc. INCENTIVE PLAN
(As Amended and Restated Effective July 28, 2003)


WHEREAS, the INX Inc. Incentive Plan as amended and restated effective July 28,
2003, (the “Plan”) was adopted by the Board of Directors of INX Inc. and
approved by stockholders on July 28, 2003; and


WHEREAS, under Section 7.7 of the Plan the Board has the authority to amend the
Plan subject to certain stockholder approval requirements; and


WHEREAS, the Board has authorized this seventh amendment of the Plan subject to
stockholder approval as provided herein.


NOW THEREFORE, the Plan is hereby amended as follows:


Section 1.4 shall be amended in its entirety to read as follows:


1.4 Shares of Common Stock Available for Incentive Awards


Subject to adjustment under Section 6.5, there shall be available for Incentive
Awards that are granted wholly or partly in Common Stock (including rights or
Options that may be exercised for or settled in Common Stock) 3,423,103 Shares
of Common Stock. The total number of Shares reserved for issuance under the Plan
(pursuant to the previous sentence) shall be available for any one of the
following types of grants: Incentive Stock Options, Nonstatutory Stock Options,
SAR, Restricted Stock, a payment of a Performance Share in Shares, a payout of a
Performance Unit in Shares, a payout of an Other Stock-Based Award in Shares
described in Section 5 which includes, without limitation, Deferred Stock,
purchase rights, shares of Common Stock awarded which are not subject to any
restrictions or conditions, convertible or exchangeable debentures, other rights
convertible into Shares, Incentive Awards valued by reference to the value of
securities of or the performance of a specified Subsidiary, division or
department, and settlement in cancellation of rights of any person with a vested
interest in any other plan, fund, program or arrangement that is or was
sponsored, maintained or participated in by the Company or any Parent or
Subsidiary. The number of Shares of Common Stock that are the subject of
Incentive Awards under this Plan, that are forfeited or terminated, expire
unexercised, are settled in cash in lieu of Common Stock or in a manner such
that all or some of the Shares covered by an Incentive Award are not issued to a
Grantee or are exchanged for Incentive Awards that do not involve Common Stock,
shall again immediately become available for Incentive Awards hereunder. The
Committee may from time to time adopt and observe such procedures concerning the
counting of Shares against the Plan maximum as it may deem appropriate. The
Board and the appropriate officers of the Company shall from time to time take
whatever actions are necessary to file any required documents with governmental
authorities, stock exchanges and transaction reporting systems to ensure that
Shares are available for issuance pursuant to Incentive Awards.


During any period that the Company is a Publicly Held Corporation, then unless
and until the Committee determines that a particular Incentive Award granted to
a Covered Employee is not intended to comply with the Performance-Based
Exception, the following rules shall apply to grants of Incentive Awards to
Covered Employees:


(a) Subject to adjustment as provided in Section 6.5, the maximum aggregate
number of Shares of Common Stock (including Stock Options, SARs, Restricted
Stock, Performance Units and Performance Shares paid out in Shares, or Other
Stock-Based Awards paid out in Shares) that may be granted or that may vest, as
applicable, in any calendar year pursuant to any Incentive Award held by any
individual Employee shall be 3,423,103 Shares.


(b) The maximum aggregate cash payout (including SARs, Performance Units and
Performance Shares paid out in cash, or Other Stock-Based Awards paid out in
cash) with respect to Incentive Awards granted in any calendar year which may be
made to any individual Employee shall be Twenty Million dollars ($20,000,000).



--------------------------------------------------------------------------------


(c) With respect to any Stock Option or Stock Appreciation Right granted to a
Covered Employee that is canceled or repriced, the number of Shares subject to
such Stock Option or Stock Appreciation Right shall continue to count against
the maximum number of Shares that may be the subject of Stock Options or Stock
Appreciation Rights granted to such Employee hereunder to the extent such is
required in accordance with Section 162(m) of the Code.


(d) The limitations of subsections (a), (b) and (c) above shall be construed and
administered so as to comply with the Performance-Based Exception.


The Plan as amended hereby is effective on March 27, 2009, subject to approval
of the stockholders of the Company within one year from March 27, 2009.
Incentive Awards may be granted under the Plan pursuant to this amendment prior
to the receipt of such stockholder approval; provided however, that if the
requisite stockholder approval is not obtained then any such Incentive Awards
granted hereunder shall automatically become null and void and have no force and
effect.
 

 
INX Inc.
         
 
By:
/s/ James H. Long      
James H. Long, Chairman of the Board
and Chief Executive Officer
         

 
 